EXHIBIT 10.3

 

SECURITY AGREEMENT

 ﻿

THIS SECURITY AGREEMENT (this “Security Agreement”) is made as of June [__],
2014 by and between Bitcoin Bidder, Inc., a Nevada corporation (“Debtor”), and
the holders )  (each, a “ Lender” and collectively, the “Lenders”) of the 10%
Senior Secured Convertible Promissory Notes of the Debtor and the Parent (as
defined below).

 

R E C I T A L S

 

WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith by
and between the Lenders, Debtor and NaturalNano, Inc. (the “Parent”) (as amended
or modified from time to time, the “Purchase Agreement”), the Lenders have made
an investment (the “Investment”) in 10% senior secured convertible promissory
notes (each, a “Note” and, collectively, the “Notes) of the Debtor and Parent.

 

WHEREAS, it is a condition precedent to each Lender making the Investment that
Debtor execute and deliver to the Lenders a security agreement in the form
hereof. 

 

WHEREAS, this Security Agreement is the Security Agreement referred to in the
Purchase Agreement.

 

WHEREAS, each Lender’s Security Interest (as defined herein) shall only become
effective upon the occurrence of a Security Interest Trigger.

 

NOW, THEREFORE, in consideration of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Debtor hereby agrees with the Lenders as follows:

 



ARTICLE I
DEFINITIONS

 

Capitalized terms not defined herein shall have the meaning given to them in the
Purchase Agreement. Capitalized terms not otherwise defined herein and defined
in the UCC shall have, unless the context otherwise requires, the meanings set
forth in the UCC as in effect on the date hereof, the recitals and as follows:

 

1.1 Accounts. “Accounts” shall mean all accounts, including without limitation
all rights to payment for proceeds of the sale of any bitcoins owned or
hereinafter acquired by the Debtor, and any associated rights thereto.

 

1.2 Collateral. “Collateral” shall mean all bitcoins owned or hereinafter
acquired by the Debtor, any proceeds from the sale of such bitcoins and any
Accounts maintained in connection with bitcoins owned by the Debtor.

 

1.3 Event of Default. “Event of Default” shall have the meaning specified in the
Purchase Agreement.

 

 
1


--------------------------------------------------------------------------------




 

1.4 Obligations. “Obligations” shall mean means all obligations and liabilities
of every nature of Debtor and Parent now or hereafter existing under or arising
out of or in connection with the Notes, the Purchase Agreement and all other
documents, instruments or certificates required to be delivered by Debtor and
Parent at or prior to the Closing pursuant to the Purchase Agreement
(collectively, the “Purchase Documents”); together with all extensions or
renewals thereof, whether for principal, interest, fees, expenses, indemnities
or otherwise, whether voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owned with
others, and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Lenders as a preference,
fraudulent transfer or otherwise, and all obligations of every nature of Debtor
now or hereafter existing under this Security Agreement (including, without
limitation, interest and other amounts that, but for the filing of a petition in
bankruptcy with respect to Debtor, would accrue on such obligations, whether or
not a claim is allowed against Debtor for such amounts in the related bankruptcy
proceeding).

 

1.5 Person. “Person” shall mean and include an individual, partnership,
corporation, trust, unincorporated association and any unit, department or
agency of government.

 

1.6 Security Agreement. “Security Agreement” shall mean this Security Agreement,
together with the schedules attached hereto, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 

1.7 Security Interest. “Security Interest” shall mean the security interest of
each Lender in the Collateral granted by Debtor pursuant to this Security
Agreement.

 

1.8 Transaction Documents. “Transaction Documents” shall meanthe Transaction
Documents (as that term is defined in thePurchase Agreement).

 

1.9 UCC. “UCC” shall mean the Uniform Commercial Code as adopted in the State of
Nevada and in effect from time to time.

 

ARTICLE II
THE SECURITY INTEREST; REPRESENTATIONS AND WARRANTIES

 

2.1 The Security Interest. Upon the occurrence of a Security Interest Trigger,
the Debtor shall hereby grant to each Lender a first priority lien and security
interest in the Collateral to secure the payment and performance of all of the
Obligations. The lien and security interest granted to each Lender under this
Agreement shall constitute a first priority lien and security interest senior to
all other liens and security interests. The Debtor shall not grant any
subsequent liens or security interests in and to the Collateral, which shall be
senior to or have a priority over the lien and security interest granted to the
Lenders. The rights to the Collateral of each Lender is pari passu to each of
the other Lenders.

 

2.2 Representations and Warranties. Debtor hereby represents and warrants to the
Lenders that:

 

 
2


--------------------------------------------------------------------------------




 

(a) The records of Debtor with respect to the Collateral are presently located
only at the address(es) listed on Schedule 1attached to this Security Agreement.

 

(b) The Collateral is presently located only at the location(s) listed on
Schedule 1attached to this Security Agreement.

 

(c) The chief executive office and chief place(s) of business of Debtor are
presently located at the address(es) listed on Schedule 1to this Security
Agreement.

 

(d) Debtor is a Nevada corporation and its exact legal name is set forth in the
definition of “Debtor” in the introductory paragraph of this Security
Agreement. The organization identification number of Debtor is listed on
Schedule 1to this Security Agreement.

 

(e) Debtor has good title to, or valid leasehold interest in, all of the
Collateral and there are no liens on any of the Collateral.

 

2.3 Authorization to File Financing Statements. Debtor hereby irrevocably
authorizes the Lenders at any time and from time after the occurrence of a
Security Interest Trigger to time to file in any UCC jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral (i)
as all assets of Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such other jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) contain any other information required by
Part 5 of Article 9 of the UCC for the sufficiency of filing office acceptance
of any financing statement or amendment, including whether Debtor is an
organization, the type of organization and any state or federal organization
identification number issued to Debtor. Debtor agrees to furnish any such
information to each Lender promptly upon request. 

 

2.4 Further Assurances. On or after the occurrence of a Security Interest
Trigger, the Debtor will execute and deliver to each Lender, at the request of
such Lender, at any time and from time to time, such financing statements and
other instruments and do such other acts and things as each Lender may
reasonably deem necessary or desirable in order to establish, perfect and
maintain a valid first priority security interest in the Collateral in favor of
each Lender (free and clear of all other security interests, liens, charges,
encumbrances and other claims, whether voluntarily or involuntarily created) or
in order to facilitate the collection of the Collateral.

 

ARTICLE III
AGREEMENTS OF DEBTOR

 

From and after the date of a Security Interest Trigger, and until all of the
Obligations are paid in full, Debtor shall:

 

3.1 Sale of Collateral. Not sell, lease, transfer or otherwise dispose of
Collateral or any interest therein.

 

3.2 Maintenance of Security Interest. 

 

 
3


--------------------------------------------------------------------------------




 

(a) At the expense of Debtor, defend the Security Interest against any and all
claims of any Person adverse to the Lenders and take such action and execute
such financing statements and other documents as any Lender may from time to
time request to maintain the perfected status of the Security Interest. Debtor
shall not further encumber or grant a security interest in any of the Collateral
except as provided for in the Purchase Agreement.

 

(b) Take any other action requested by any Lender to ensure the attachment,
perfection and first priority of, and the ability of such Lender to enforce its
security interest in any and all of the Collateral including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC, to the extent, if any,
that Debtor’s signature thereon is required therefor, (ii) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of the Lenders to enforce, its security
interest in such Collateral, (iii) taking all actions required by any earlier
versions of the UCC (to the extent applicable) or by other law, as applicable in
any relevant UCC jurisdiction, or by other law as applicable in any foreign
jurisdiction, and (iv) obtaining waivers from landlords where any of the
tangible Collateral is located in form and substance satisfactory to such
Lender.

 

3.3 Locations. Give each Lender at least thirty (30) days prior written notice
of Debtor’s intention to relocate the tangible Collateral or any of the records
relating to the Collateral from the locations listed on Schedule 1 attached to
this Security Agreement, in which event Schedule 1shall be deemed amended to
include the new location. Any additional filings or refilings requested by a
Lender as a result of any such relocation in order to maintain the Security
Interest in the Collateral shall be at Debtor’s expense.

 

3.4 Insurance. Keep the Collateral consisting of tangible personal property
insured against loss or damage to the Collateral under a policy or policies
covering such risks as are ordinarily insured against by similar businesses, but
in any event including fire, lightning, windstorm, hail, explosion, riot, riot
attending a strike, civil commotion, damage from aircraft, smoke and uniform
standard extended coverage and vandalism and malicious mischief endorsements,
limited only as may be provided in the standard form of such endorsements at the
time in use in the applicable state. Such insurance shall be for amounts not
less than the actual replacement cost of the Collateral. No policy of insurance
shall be so written that the proceeds thereof will produce less than the minimum
coverage required by the preceding sentence, by reason of co-insurance
provisions or otherwise, without the prior consent thereto in writing by the
Lenders. Debtor will obtain each Lender’s loss payable endorsements on
applicable insurance policies in favor of the Lenders and will provide
certificates of such insurance to each Lender. Debtor shall cause each insurer
to agree, by endorsement on the policy or policies or certificates of insurance
issued by it or by independent instrument furnished to each Lender, that such
insurer will give thirty (30) days written notice to each Lender before such
policy will be altered or canceled. No settlement of any insurance claim shall
be made without each Lender’s prior consent. In the event of any insured loss,
Debtor shall promptly notify each Lender thereof in writing, and Debtor hereby
authorizes and directs any insurer concerned to make payment of such loss
directly to each Lender as its interest may appear. Each Lender is authorized,
in the name and on behalf of Debtor, to make proof of loss and to adjust,
compromise and collect, in such manner and amounts as it shall determine, all
claims under all policies; and Debtor agrees to sign, on demand of each Lender,
all receipts, vouchers, releases and other instruments which may be necessary or
desirable in aid of this authorization. The proceeds of any insurance from loss,
theft, or damage to the Collateral shall be held in a segregated account
established by the Lenders and disbursed and applied at the discretion of the
Lenders, either in reduction of the Obligations or applied toward the repair,
restoration or replacement of the Collateral.

 

 
4


--------------------------------------------------------------------------------




 

3.5 Name; Legal Status. (a) Without providing at least 30 days prior written
notice to each Lender, Debtor will not change its name, its place of business
or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if Debtor does not have
an organizational identification number and later obtains one, Debtor shall
forthwith notify each Lender of such organizational identification number, and
(c) Debtor will not change its type of organization or jurisdiction of
organization.

 

ARTICLE IV
RIGHTS AND REMEDIES

 

4.1 Right to Cure. In case of failure by Debtor to procure or maintain
insurance, or to pay any fees, assessments, charges or taxes arising with
respect to the Collateral, each Lender shall have the right, but shall not be
obligated, to effect such insurance or pay such fees, assessments, charges or
taxes, as the case may be, and, in that event, the cost thereof shall be payable
by Debtor to each Lender immediately upon demand, together with interest at an
annual rate equal to 10% from the date of disbursement by such Lender to the
date of payment by Debtor.

 

4.2 Rights of Parties. Upon the occurrence and during the continuance of an
Event of Default, in addition to all the rights and remedies provided in the
Transaction Documents or in Article 9 of the UCC and any other applicable law,
the Lenders may (but is under no obligation so to do):

 

(a) require Debtor to assemble the Collateral at a place designated by the
Lenders, which is reasonably convenient to the parties; and

 

(b) take physical possession of tangible Collateral and of Debtor’s records
pertaining to all Collateral that are necessary to properly administer and
control the Collateral or the handling and collection of Collateral, and sell,
lease or otherwise dispose of the Collateral in whole or in part, at public or
private sale, on or off the premises of Debtor; and

 

(c) collect any and all money due or to become due and enforce in Debtor’s name
all rights with respect to the Collateral; and

 

(d) settle, adjust or compromise any dispute with respect to any Account; and

 

(e) receive and open mail addressed to Debtor; and

 

(f) on behalf of Debtor, indorse checks, notes, drafts, money orders,
instruments or other evidences of payment.

 

 
5


--------------------------------------------------------------------------------




 

4.3 Power of Attorney. Upon the occurrence and during the continuance of an
Event of Default, Debtor does hereby constitute and appoint the Lenders as
Debtor’s true and lawful attorney with full power of substitution for Debtor in
Debtor’s name, place and stead for the purposes of performing any obligation of
Debtor under this Security Agreement and taking any action and executing any
instrument which the Lenders may deem necessary or advisable to perform any
obligation of Debtor under this Security Agreement, which appointment is
irrevocable and coupled with an interest, and shall not terminate until the
Obligations are paid in full.

 

4.4 Right to Collect Accounts. Upon the occurrence and during the continuance of
an Event of Default and without limiting Debtor’s obligations under the
Transaction Documents: (a) Debtor authorizes the Lenders to notify any and all
debtors on the Accounts to make payment directly to the Lenders (or to such
place as the Lenders may direct); (b) Debtor agrees, on written notice from the
Lenders, to deliver to the Lenders promptly upon receipt thereof, in the form in
which received (together with all necessary endorsements), all payments received
by Debtor on account of any Account; (c) the Lenders may, at their option, apply
all such payments against the Obligations or remit all or part of such payments
to Debtor; and (d) the Lenders may take any actions in accordance with Section
4.7 of this Agreement.

 

4.5 Reasonable Notice. Written notice, when required by law, sent in accordance
with the provisions of Section 7(c) of the Purchase Agreement and given at least
ten (10) business days (counting the day of sending) before the date of a
proposed disposition of the Collateral shall be reasonable notice.

 

4.6 Limitation on Duties Regarding Collateral. The sole duty of the Lenders with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Lenders deal with similar property for its own
account. Neither the Lenders nor any of their respective directors, officers,
employees or agents, shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
Debtor or otherwise.

 

4.7 Lock Box; Collateral Account. This Section 4.7 shall be effective only upon
the occurrence and during the continuance of an Event of Default. If the Lenders
so request in writing, Debtor will direct each of its debtors on the Accounts to
make payments due under the relevant Account or chattel paper directly to a
special lock box to be under the control of the Lenders. Debtor hereby
authorizes and directs the Lenders to deposit into a special collateral account
to be established and maintained by the Lenders all checks, drafts and cash
payments received in said lock box. All deposits in said collateral account
shall constitute proceeds of Collateral and shall not constitute payment of any
Obligation until so applied. At its option, the Lenders may, at any time, apply
finally collected funds on deposit in said collateral account to the payment of
the Obligations, in the order of application selected in the sole discretion of
the Lenders, or permit Debtor to withdraw all or any part of the balance on
deposit in said collateral account. If a collateral account is so established,
Debtor agrees that it will promptly deliver to the Lenders, for deposit into
said collateral account, all payments on Accounts and chattel paper received by
it. All such payments shall be delivered to the Lenders in the form received
(except for Debtor’s indorsement where necessary). Until so deposited, all
payments on Accounts and chattel paper received by Debtor shall be held in trust
by Debtor for and as the property of Ethe Lenders and shall not be commingled
with any funds or property of Debtor. 

 

 
6


--------------------------------------------------------------------------------




 

4.8 Application of Proceeds. The Lenders shall apply the proceeds resulting from
any sale or disposition of the Collateral in the following order:

 

(a) to the costs of any sale or other disposition;

 

(b) to the expenses incurred by the Lender in connection with any sale or other
disposition, including attorneys’ fees;

 

(c) to the payment of the Obligations then due and owing in any order selected
by the Lenders; and

 

(d) to Debtor.

 

4.9 Other Remedies. No remedy herein conferred upon the Lenders is intended to
be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Security Agreement and the Transaction Documents now or hereafter existing at
law or in equity or by statute or otherwise. No failure or delay on the part of
any Lender in exercising any right or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right hereunder preclude
other or further exercise thereof or the exercise of any other right or remedy.

 

ARTICLE V
MISCELLANEOUS

 

5.1 Expenses and Attorneys’ Fees. Debtor shall pay all fees and expenses
incurred by each Lender, including the fees of counsel including in-house
counsel, in connection with the protection, administration and enforcement of
the rights of each Lender under this Security Agreement or with respect to the
Collateral, including without limitation the protection and enforcement of such
rights in any bankruptcy. 

 

5.2 Setoff. Debtor agrees that each Lender shall have all rights of setoff and
bankers’ lien provided by applicable law.

 

5.3 Assignability; Successors. Debtor’s rights and liabilities under this
Security Agreement are not assignable or delegable, in whole or in part, without
the prior written consent of the Lenders. The provisions of this Security
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the parties.

 

5.4 Survival. All agreements, representations and warranties made in this
Security Agreement or in any document delivered pursuant to this Security
Agreement shall survive the execution and delivery of this Security Agreement,
and the delivery of any such document.

 

5.5 Governing Law. This Security Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York applicable
to contracts made and wholly performed within such state.

 

5.6 Counterparts; Headings. This Security Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement. The article and
section headings in this Security Agreement are inserted for convenience of
reference only and shall not constitute a part hereof.

 

 
7


--------------------------------------------------------------------------------




 

5.7 Notices. All communications or notices required or permitted by this
Security Agreement shall be given to Debtor in accordance with Section 7(c) of
the Purchase Agreement.

 

5.8 Amendment; No Waiver; Cumulative Remedies. No amendment of this Security
Agreement shall be effective unless in writing and signed by Debtor and the
Lenders. No Lender shall, by any act (except by a written instrument signed by
such Lender), including by delay, indulgence, omission or otherwise, be deemed
to have waived any right or remedy hereunder or to have acquiesced in any Event
of Default or in any breach of any of the terms and conditions hereof. No
failure to exercise, nor any delay in exercising, on the part of any Lender, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which such
Lender would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

 

5.9 Severability. Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement in such
jurisdiction or affecting the validity or enforceability of any provision in any
other jurisdiction.

 

5.10 WAIVER OF RIGHT TO JURY TRIAL. EACH LENDER AND DEBTOR ACKNOWLEDGE AND AGREE
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS SECURITY AGREEMENT WOULD BE
BASED UPON DIFFICULT AND COMPLEX ISSUES AND, THEREFORE, THE PARTIES AGREE THAT
ANY LAWSUIT ARISING OUT OF ANY SUCH CONTROVERSY SHALL BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

5.11 Submission to Jurisdiction. As a material inducement to the Lenders to make
the Investment:

 

(a) DEBTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER RELATING TO OR
ARISING OUT OF THIS SECURITY AGREEMENT MAY BE BROUGHT ONLY IN COURTS OF THE
STATE OF NEW YORK OR THE FEDERAL COURTS LOCATED IN NEW YORK AND DEBTOR CONSENTS
TO THE JURISDICTION OF SUCH COURTS. DEBTOR WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH COURT AND ANY RIGHT IT MAY HAVE NOW OR
HEREAFTER HAVE TO CLAIM THAT ANY SUCH ACTION OR PROCEEDING IS IN AN INCONVENIENT
COURT; AND

 

(b) Debtor consents to the service of process in any such action or proceeding
by certified mail sent to Debtor at the address specified in Section 7(c) of the
Purchase Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

 
8


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, this Security Agreement has been executed as of the day and
year first above written.

 

  BITCOIN BIDDER, INC.            By /s/       Name: 

Title:

 

 

  LENDER:            By /s/       Name:

Title:

 

 

 

 
9


--------------------------------------------------------------------------------




 